 In the Matter of BORG-WARNER CORP. (MUNCIE FOUNDRY DIVISION)andUNITED AUTOMOBILE WORKERS OF AMERICA LOCAL No. 287,AFFILIATED WITH THE C. I. O.In the Matter of BORG-WARNER CORP. (MUNCIE FOUNDRY DIVISION)andINTERNATIONAL MOULDERS UNION LOCAL 177, AFFILIATED WITHTHE A. F. OF L.In the Matter of BORG-WARNER CORP. (MUNCIE FOUNDRY DIVISION)andPATTERN MAKERS LEAGUE OF N. A.andPATTERN MAKERS Asso-CIATION OF INDIANAPOLIS AND VICINITY, AFFILIATED WITH THEA. F. OF L.Cases Nos.R-1641, R-1642,and R-1643,respectivelyAMENDMENT TO DIRECTION OF ELECTIONSFebruary 2, 1940On January 16, 1940,the National Labor Relations Board,hereincalled the Board,issued a Decision and Direction of Elections,' inthe above-entitled proceeding,the elections to be held as early aspossible but not later than thirty(30) days from the date of theDirection.The Board,having been advised by the InternationalMoulders Union Local 177,affiliated with the American Federationof Labor, that it does not desire to participate in any election orderedby the Board in this proceeding,hereby amends its Direction of Elec-tions issued on January 16, 1940, by striking therefrom the words"they desire to be represented for the purposes of collective bargainingby United Automobile Workers of America Local No.287, affiliatedwith the Congress of Industrial Organizations,or by Interna-tionalMoulders Union Local 177, affiliated with the American Fed-eration of Labor, or by neither," and substituting therefor the words"or not they desire to be represented for the purposes of collectivebargaining by United Automobile Workers of America Local No.287, affiliated with the Congress of Industrial.Organizations."119 N. L.R. B. 538.20 N. L.R. B., No. 4.96